Order entered March 11, 2020




                                       In The
                                Court of Appeals
                         Fifth District of Texas at Dallas

                                No. 05-20-00272-CV

          IN THE INTEREST OF S.A.B. AND B.M.B., CHILDREN

               On Appeal from the 416th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 416-54998-2014

                                      ORDER

      This is an accelerated appeal involving the termination of appellant’s

parental rights. The reporter’s record is overdue. The clerk’s record contains both

appellant’s statement of inability to afford payment of court costs and his request

for the reporter’s record. Because appellant is entitled to proceed without payment

of costs, we ORDER Destiny Moses, Official Court Reporter for the 416th

Judicial District Court, to file the reporter’s record no later than March 23, 2020.

      We DIRECT the Clerk of this Court to send a copy of this order to Ms.

Moses and all parties.

                                              /s/    KEN MOLBERG
                                                     JUSTICE